Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 22, 2021

                                    No. 04-21-00487-CV

                               BOZ INVESTMENT I, LLC,
                                      Appellant

                                             v.

                        CAVENDER & HILL PROPERTIES, INC.,
                                    Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI02935
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER
        After consideration, we GRANT Appellant’s Unopposed Motion for Extension of Time
to Brief and ORDER appellant to file its brief by February 28, 2022. Any further request for
extension of time will be disfavored.


                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court